internal_revenue_service number release date index number 468a --------------------------------- ---------------------------------------------- ---------------------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 - plr-132745-06 date date legend taxpayer ----------------------- holding_company generation consolidation state a state b x dear ------------ ---------------------------- ------------------------------------------- -------------------------------- --------------------------------------------------- ------------------ -------- -------------- this letter responds to your request for private_letter_ruling dated date you requested that we rule on the tax consequences of the situation described below facts plr-132745-06 taxpayer has represented the following facts and information relating to the ruling_request taxpayer a corporation organized under the laws of state a is the common parent of an affiliated_group of companies that generates power delivers power and provides energy services holding_company is a single member limited_liability_company llc taxpayer owns the entire membership interest of holding_company holding_company has elected to be treated as a corporation for federal_income_tax purposes generation is a single member llc the entire_interest in which is owned by holding_company consolidation is a single member llc the entire membership of which is owned by generation consolidation is treated as a disregarded_entity and a division of holding_company generation maintains a direct ownership_interest in several nuclear power plants consolidation maintains separate qualified nuclear decommissioning trusts qdts for each separate reactor or unit in those nuclear power plants these qdts are formed under a master_trust agreement formed under the laws of state b holding_company is considered for federal tax purposes as the owner of the interests in the nuclear power plants as well as in the associated qdts under the terms of the master_trust agreement taxpayer appointed an investment manager to advise and direct the trustee regarding investment of the assets in the qdts in --------------------------------------- the investment manager presented taxpayer with a proposed investment strategy that would transition a portion of the assets of the qdts to the broader domestic equity market the investment_advisor included analysis and projections to taxpayer that represented that the qdts would incur no income_tax obligations under the proposed strategy taxpayer agreed based on the analysis and projections of the investment manager to implement the proposed strategy on -------------------------- the transactions implementing the strategy were executed by the investment manager shortly after ---------------------- taxpayer determined that as a result of implementing the proposed strategy the qdts had incurred income_tax obligations in excess of those projected by the investment manager after discussions and negotiations between taxpayer and the investment manager taxpayer and the investment manager reached a settlement agreement with respect to the additional income_tax liabilities incurred by the qdts in excess of those projected by the investment manager the investment manager agreed to reimburse the qdts dollar_figurex this amount was deposited in a custody account established for the benefit of taxpayer and the affected qdts pending the outcome of this ruling_request the taxpayer has requested the following rulings plr-132745-06 requested ruling payment of the dollar_figurex reimbursement amount to taxpayer’s qdts will not constitute a contribution by taxpayer to the qdts under sec_468a of the internal_revenue_code requested ruling payment of the dollar_figurex reimbursement amount to taxpayer’s qdts will not result in a disqualification of the qdts under sec_468a or sec_1_468a-5 of the income_tax regulations requested ruling payment of the dollar_figurex reimbursement amount to taxpayer’s qdts will not constitute a prohibited act of self-dealing under sec_468a and sec_1_468a-5 sec_468a of the code provides that a taxpayer may elect to deduct sec_1_468a-5 sets out the qualification requirements for a qualified nuclear law and analysis payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 and a nonqualified nuclear decommissioning fund is a fund that does not satisfy those requirements decommissioning fund it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law must be established exclusively for the purpose of funding the cost associated with decommissioning one or more nuclear facilities maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1_468a-5 provides that a qualified nuclear decommissioning fund is not permitted to accept any contributions in cash or property other than cash payments with respect to which a deduction is allowed under sec_468a and sec_1 468a- a decommissioning fund are to be used exclusively a to satisfy in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear plant to which the fund relates b to pay administrative and other incidental costs of the trust fund sec_1_468a-5 provides that a qualified nuclear decommissioning fund sec_1_468a-5 provides that an electing taxpayer can establish and sec_1_468a-5 provides that the assets of a qualified nuclear sec_4951 imposes a tax on each act of self-dealing between a disqualified sec_4951 describes self-dealing as any act between the fund and a sec_1_468a-5 provides an exception from the general_rule that for plr-132745-06 and c to the extent not currently required for the purposes described in a and b above to make investments sec_1_468a-5 provides that except as otherwise provided in sec_1_468a-5 the excise_taxes imposed by sec_4951 shall apply to each act of self- dealing between a disqualified_person and a nuclear decommissioning fund purposes of sec_1_468a-5 the term self-dealing means any act described in sec_4951 for a withdrawal by the electing taxpayer of amounts that have been treated as distributed under sec_1_468a-5 person and a_trust described in sec_501 disqualified_person including direct or indirect sale exchange or leasing of real or personal_property lending of money or other extension of credit furnishing of goods services or facilities payment of compensation or payment or reimbursement of expenses and transfer to or use by or for the benefit of a disqualified_person of the fund’s income or assets the fund trustees of the fund owners of percent or more of a contributor to the fund officers directors and employees of contributors to the fund spouses ancestors lineal_descendants and spouses of lineal descendents of the preceding persons corporations of which the preceding persons own more than percent of total combined voting power partnerships of which those persons own more than percent of the profits interest and trusts_and_estates in which those persons own more than percent of the beneficial interests sec_53_4951-1 of the foundation and similar excise_tax regulations defines trustee as used in sec_4951 as including any person having powers or responsibilities with respect to a_trust similar to those of trustees qualified nuclear decommissioning fund does not satisfy a requirement of sec_1_468a-5 the service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy such requirements sec_1_468a-5 provides that if all or any portion of a qualified nuclear decommissioning fund is disqualified under sec_1_468a-5 the portion of the qualified nuclear decommissioning fund that is disqualified is treated as distributed to the electing taxpayer on the date of the disqualification such a distribution shall be sec_4951 describes a disqualified_person as including contributors to sec_1_468a-5 provides that if at any time during the taxable_year a plr-132745-06 treated for purposes of sec_1001 as a disposition of property held by the qualified nuclear decommissioning fund in addition the electing taxpayer must include in gross_income for the taxable_year that includes the date of disqualification an amount equal to the product of the fair_market_value of the assets of the fund determined as of the date of disqualification reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the date of the disqualification and the fraction of the qualified nuclear decommissioning fund that was disqualified under sec_1_468a-5 the dollar_figurex is in essence being paid directly by the investment manager into the qdts with the custody account used only to hold the money pending this ruling the payment reimburses the qdts for additional income_tax liabilities incurred as a result of the strategy developed by the investment manager taxpayer is not making a contribution to the qdts as a result of any actions it has taken to facilitate this payment by the investment manager the investment manager is not a disqualified_person as defined in sec_4951 and the payment by the investment manager through the means of the custody account to the qdts is therefore not an act of self-dealing as defined in sec_4951 conclusions based on the information submitted by taxpayer we reach the following conclusions ruling payment of the dollar_figurex reimbursement amount to taxpayer’s qdts does not constitute a contribution by taxpayer to the qdts under sec_468a of the internal_revenue_code ruling because there is no excess_contribution to the qdts by taxpayer and because there has been no prohibited act of self-dealing see ruling below payment of the dollar_figurex reimbursement amount to taxpayer’s qdts will not result in a disqualification of the qdts under sec_468a or sec_1_468a-5 of the income_tax regulations ruling payment of the dollar_figurex reimbursement amount to taxpayer’s qdts will not constitute a prohibited act of self-dealing under sec_468a sec_1_468a-5 and sec_4951 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above plr-132745-06 effective date amendments were made to sec_468a by the energy tax incentives act of publaw_109_58 119_stat_594 regulations based on these amendments are being developed but have not yet been proposed the discussion above is based on the law in effect prior to date however this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_50 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to taxpayer and to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
